Kane, J. (concurring).
I agree with the portion of Justice Kavanagh’s decision holding that arbitration should be stayed based upon public policy. Teacher certification is a nonnegotiable qualification for teaching positions—it cannot be bargained away in a collective bargaining agreement. Requiring a public entity to arbitrate regarding the termination of a teacher who failed to obtain or maintain statutorily-mandated teacher certification violates public policy. For that reason alone, I concur.